Citation Nr: 1524491	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression and anxiety.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral ankle disorder.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to a higher initial evaluation than 10 percent for service-connected hypertension.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In April 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his hypertension during the April 2015 hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

The issues of service connection for acquired psychiatric disorder, diabetes mellitus, bilateral ankle disorder, arthritis of the hands, an increased rating for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

High cholesterol is a laboratory test result, and is not a disability for VA purposes.


CONCLUSION OF LAW

Service connection is not warranted for high cholesterol.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

In correspondence dated in December 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the December 2009 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for high cholesterol and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The December 2009 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  It is noted that Social Security Administration records are being requested on remand, however, there is no reasonable possibility those records would assist with this claim for reasons which are set forth in detail below.  

The Veteran has not been afforded a VA examination for high cholesterol.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hypercholesterolemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Therefore, the duty to assist has been fulfilled.

At the Veteran's April 2015 hearing, the undersigned discussed the elements of the claim, and sought to identify any outstanding evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection Claim

Laws and Regulations for Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131(peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service Connection for High Cholesterol

The Veteran seeks service connection for high cholesterol.  In the April 2015 hearing, the Veteran testified that his high cholesterol began in service due to eating exotic foods.  He has not identified an underlying disability associated with documented findings of elevated cholesterol.  He has hypertension and this disability is already service-connected.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In this case, the Veteran has identified no evidence of a current disability manifested by high cholesterol.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for high cholesterol, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for high cholesterol is denied.



REMAND

PTSD

The Veteran claims that his current diagnosis of PTSD is due to stressors which were incurred during service.  The Veteran submitted a psychiatric report from Dr. H., Psy.D., which includes an Axis I PTSD diagnosis.  

The question becomes whether the Veteran's current PTSD diagnosis is due to his inservice stressors.  Dr. H. opined that the Veteran's PTSD was due to the trauma he experienced during service and explained that the Veteran experienced harassment and hazing due to his skin color, discrimination, racial slurs, and bigotry during service which resulted in his current PTSD.  

No stressor has been verified.  After the RO's June 2010 Formal Finding of Lack of Information to Corroborate Stressors, the Veteran submitted a May 2013 stressor statement discussing an incident when a fellow soldier died in a motor vehicle accident.  The Veteran testified specifically to this incident and provided the name of the Veteran who died, the place of the accident and a period when this accident may have occurred.  The Board finds that further development is needed to attempt to verify the Veteran's stressor.  Following this development, the Veteran should be provided a VA examination to determine whether a verified stressor was the cause of his PTSD diagnosis.  

The Veteran also claims service connection for depression and anxiety, these issues are intertwined with the claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the claims for anxiety and depression at this time.  Id.


Ankles

The Veteran claims that he has a current bilateral ankle disability that is related to his military service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  A private treatment record shows that the Veteran reported that his ankle hurt in November 2010 and January 2011.  The Veteran testified that his ankle hurts when the weather becomes cold.  He has pain in his ankle, and it makes a popping sound.  Service treatment records show treatment for his ankles.  In April 1977, the Veteran was diagnosed with cellulitis of the both ankles.  In March 1978, the Veteran was treated for a mild sprain of his right ankle.  In July 1979, the Veteran was treated for a left ankle sprain.  The Veteran testified that his current problems with his ankle are residuals of the injury he sustained during service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Arthritis of his hands

During the April 2015 hearing, the Veteran testified to recurrent symptoms in his hands which include stiffness and a little swelling in his hands.  In his claim, the Veteran claimed that his arthritis of his hands was due to stress from service.  The Veteran should be provided a VA examination.

Diabetes Mellitus

The Veteran asserts that diabetes mellitus is related to the stress of his years of military service.  He testified that Dr. B indicated to him that there might be a relationship between his diabetes mellitus and the stress of service.  As the Veteran is competent to so report, a VA examination should be obtained.

Hypertension

The Veteran testified that his hypertension was "pretty much almost under control" but that he experienced an associated irregular heartbeat.  See April 2015 Board hearing transcript, p. 10.  Accordingly, a VA examination should be conducted to determine the current manifestations of hypertension.

TDIU

The Veteran claims that he cannot work due to hypertension and PTSD medications.  Entitlement to TDIU should be fully developed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  Take any development action that is warranted based on his response.

2.  Request that the Veteran submit or authorize the release of any non-VA records which are relevant to his claim, to include any updated records from Dr. Blando dating from July 2011, including any statement from Dr. Blando which notes a link between service and current diabetes mellitus, and any additional records from Dr. Hayes.

3.  Attempt to verify the Veteran's claimed stressor which includes seeing a fellow soldier, C.D., die in a motor vehicle accident outside China Lake, CA, in 1984 or 1985.  See Board hearing transcript, p. 4.  

4.  Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).  See Board hearing transcript (Veteran testified that he had applied for Social Security Administration disability benefits).

5.  Schedule the Veteran for a VA examination to determine whether he has PTSD or any other currently psychiatric disorder that is related to service.  The electronic claims folder should be made available to the examiner for review.  The examiner should elicit a history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present psychiatric diagnoses.  

The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD and whether such is at least as likely as not (a probability of 50 percent or greater) related to an inservice stressor.  If so, the examiner should identify the stressor upon which such diagnosis is based.  In this regard, the Board has asked the RO to attempt to verify the death of a fellow service member, C.D.  

The Veteran also asserts that he was harassed in service. The examiner should describe whether there is evidence of behavioral changes or other markers that in the opinion of the examiner represent signs, events, or circumstances indicating that the Veteran's claimed stressor of harassment occurred.  If such marker evidence is found in the record, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the stressor is related to the Veteran's current PTSD.  

If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  

The examiner should also opine whether it is at least as likely as not that any other diagnosed psychiatric disorder is related to service.  In this regard, VA treatment records include diagnoses of a depression and anxiety.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral ankle disability and arthritis of his hands.  The claims folder should be forwarded to the examining physician for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present ankle and hand disabilities.  

With respect to any currently present ankle and hand disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such ankle and hand disability is related to any disease or injury in service.

The examiner's attention is directed to a private treatment record showing that the Veteran reported that his ankle hurt in November 2010 and January 2011.  The Veteran testified that his ankle hurts when the weather becomes cold.  He has pain in his ankle, and it makes a popping sound.  Service treatment records show treatment for his ankles.  In April 1977, the Veteran was diagnosed with cellulitis of the both ankles.  In March 1978, the Veteran was treated for a mild sprain of his right ankle.  In July 1979, the Veteran was treated for a left ankle sprain.  The Veteran testified that his current problems with his ankle are residuals of the injury he sustained during service.  

The Veteran testified to recurrent symptoms in his hands which include stiffness and a little swelling in his hands

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones.

7.  Schedule the Veteran for a hypertension examination. The examiner should review the electronic claims folder and provide information concerning the current severity of the Veteran's hypertension.  The examiner's attention is directed to the Veteran's April 2015 hearing testimony that he experiences an irregular heartbeat in connection with hypertension.  

The examiner should also address the Veteran's functional limitations due to his service-connected hypertension as they may relate to his ability to function in a work setting and to perform work tasks.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

8.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

9.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


